Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 24, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148697                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  SHALANDA M. GOLDEN,                                                                                     David F. Viviano,
          Plaintiff-Appellant,                                                                                        Justices

  v                                                                 SC: 148697
                                                                    COA: 317056
                                                                    MCAC: 12-000039
  DEPARTMENT OF HUMAN SERVICES,
          Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 2, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 24, 2014
           t0616
                                                                               Clerk